Citation Nr: 0905701	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  05-00 167A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for a claimed back 
disorder.  



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1986 to March 
1990 and in February and March 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 RO rating decision.  

In his January 2005 Substantive Appeal, the Veteran requested 
the opportunity to testify at a hearing held before a 
Veterans Law Judge in Washington, DC.  In August 2007, 
however, the Veteran, through his representative, withdrew 
his request for a hearing and has not requested another 
hearing since that time.  Thus, the Board finds that the 
request to testify at a hearing has been withdrawn.  See 38 
C.F.R. § 20.704.  

In September 2007, the Board remanded the issue on appeal to 
the RO for additional development.  

A review of the claims file shows that the Veteran has 
pending at the RO a new claim of service connection for an 
ankle condition.  Since that claim has not been certified or 
developed for appellate consideration, it must be referred to 
the RO.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The Veteran is not shown to have manifested complaints or 
findings referable to a low back disorder during his first 
period of service.  

3.  The Veteran voiced complaints of low back pain during his 
brief second period of service without identified cause or 
other pertinent history.  

4.  The Veteran is not shown to have had a continuity of 
treatment or symptomatology referable to a low back disorder 
since service.  

5.  Any currently demonstrated low back condition, including 
that manifested by chronic sprain or degenerative changes, is 
not shown to be due to a documented injury or other verified 
event or incident of the Veteran's periods of active service.  



CONCLUSION OF LAW

The Veteran's low back disability including any manifested by 
chronic sprain or degenerative changes is not due to disease 
or injury that was incurred in or aggravated by active 
service; nor may any arthritis be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 
5107 (West 2002, Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim 
decided hereinbelow has been accomplished.  

In October 2003, the RO sent the Veteran a letter advising 
him that to establish entitlement to service connection on 
the merits, the evidence must show that the claimed back 
disorder existed from active service to the present time.  
The letter also described the types of medical and lay 
evidence that would help to support a decision.

The Veteran had ample opportunity to respond prior to the 
issuance of the March 2004 rating decision on appeal.  

The Board accordingly finds that the Veteran has received 
notice of the elements required to support his claim for 
service connection and has had ample opportunity to respond.  

The October 2003 letter also advised the Veteran that VA will 
make reasonable efforts to help obtain the evidence necessary 
to support his claim, including such things as medical 
records, employment records, and records from other Federal 
agencies. 
 
The letter also advised the Veteran that he must provide 
enough information about the records to allow VA to request 
them from the person or agency having them, and advised the 
Veteran that it was his responsibility to make sure VA 
received the records.

Accordingly, the Board finds that the October 2003 RO letter 
satisfies the statutory and regulatory requirement that VA 
notify a veteran what evidence, if any, will be obtained by 
the Veteran, and what evidence, if any, will be obtained by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
Veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
and, (3) the evidence, if any, to be provided by the 
claimant.  As explained, all three content-of-notice 
requirements have been met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits. In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the Veteran before the rating decision on appeal.  However, 
the Board finds that any arguable lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the Veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
Veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO has given the Veteran notice of what was 
required to substantiate the claim on appeal, and the Veteran 
was afforded an opportunity to submit such information or 
evidence prior to the issuance of the Supplemental Statement 
of the Case (SSOC) in June 2008.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
Veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted 
hereinbelow-that needs to be obtained prior to appellate 
review.  

Hence, the Board finds that any arguable failure on VA's part 
in not completely fulfilling the VCAA notice requirements 
prior to the RO's initial adjudication of the claim is 
harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Court held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, 
existence of a disability, connection between the Veteran's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  

In this appeal, the Veteran's status is not at issue, and as 
indicated the RO advised the Veteran of the second and third 
Dingess elements (existence of a disability, connection 
between the Veteran's service and that disability).  

In a March 2006 letter, the RO advised the Veteran of the 
fourth and fifth Dingess elements (degree of disability, and 
effective date pertaining to the disability).  Accordingly, 
there is no possibility of prejudice under the notice 
requirements of Dingess in regard to the claim for service 
connection.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the Veteran in connection with the claim on appeal.  

The Veteran's service treatment record (STR) is on file.  In 
addition, the file includes medical records from those VA and 
non-VA medical providers that the Veteran identified as 
having relevant records.  Neither the Veteran nor his 
representative has identified, and the file does not 
otherwise indicate, that any other VA or non-VA medical 
providers have additional records that should be obtained 
before the appeal is adjudicated by the Board.

In a June 2008 statement, the Veteran claimed that a specific 
"buddy statement" is not currently of record.  However, the 
record does not indicate that VA ever received a copy of the 
statement.  Nor does the record show that the Veteran has 
submitted a copy of the statement, despite being given ample 
opportunity to do so.

The Veteran was afforded VA examinations in January and May 
2005 for the express purpose of determining whether his 
claimed disorder is due to active service.  

Although the Veteran indicated in his Substantive Appeal that 
he believed his service-connected knee disorders have caused 
his back condition, he has not been provided a VA examination 
to address the issue of secondary service connection.  
However, the Board finds that remand for a new VA examination 
is not required, since the Veteran has provided no medical 
evidence establishing that such a relationship may exist.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i).  

Finally, the Veteran has been advised of his entitlement to a 
hearing before the RO and before the Board in conjunction 
with the issue on appeal.  In his Substantive Appeal, he 
requested a hearing before the Board in Washington, DC.  
However, through his representative, he withdrew his request 
in August 2007.  

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim herein decided.


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in the line of duty or from 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  

Service connection may be granted on a direct basis for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Establishing direct service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 § 
3.303(d).  

In the alternative, service connection may be awarded 
pursuant to 38 C.F.R. § 3.303(b) for a "chronic" condition 
when a chronic disease manifests itself in service, or within 
the applicable presumptive period under 38 C.F.R. § 3.307, 
and the Veteran currently has the same condition.  38 C.F.R. 
§ 3.303(b)  

The Board notes that in this case the criteria for 
presumptive service connection under 38 C.F.R. § 3.307 are 
not met since the evidence of record does not show a current 
"chronic" disability as defined in 38 C.F.R. § 3.309(a).  

According to 38 C.F.R. § 3.303(b), if the condition is not 
"chronic" under 38 C.F.R. § 3.309, service connection may 
be granted where a disease manifests itself in service (or 
within the presumptive period) but is not identified until 
later, and the evidence shows (a) a continuity of related 
symptomatology after discharge and (b) that the present 
condition is related to that symptomatology.   38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  

The Veteran need only provide evidence of symptoms, and not 
treatment, to establish continuity of symptomatology.  
Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991)).  

In this case, the service treatment record (STR) includes a 
December 1988 treatment note documenting that the Veteran 
fell off an LCU ("landing craft, utility") boat into the 
ocean.  The treatment note shows that he denied having any 
problems or injuries resulting from the accident.  

In Dental Health Questionnaires executed by the Veteran in 
May 1988, January 1990 and February 1991, he denied having or 
ever having had any arthritis or painful joints.  

The STR includes a March 1991 treatment note from a second 
period of service documenting that the Veteran complained of 
having knee and back pain.  The diagnosis was that of 
patellar femoral syndrome (PFS) (no diagnosis related to the 
back was provided).  

In a February 2007 buddy statement, described in more detail 
hereinbelow, a Veteran, JL, indicated that he served with the 
Veteran and witnessed him complaining of back pain after the 
LCU boat incident in service.  Accordingly, the Board finds 
that the record shows evidence of an in-service injury.  

Following service, the veteran is shown to have been treated 
for knee pain in May 1991.  , the record includes an October 
1999 VA orthopedic progress note, reporting that the Veteran 
needed to undergo a lumbosacral series due to suspected disc 
space narrowing.  An X-ray study showed a normal lumbosacral 
spine.  In November 1999, it was recorded for clinical 
purpose that the Veteran had "complained of some occasional 
back pain in the past."  

More recently, in January 2005, the Veteran underwent a VA 
examination.  As reported in more detail hereinbelow, the 
examiner provided a current diagnosis of a chronic back 
sprain.  

In addition, the record includes the results of a private 
(non-VA) magnetic resonance imaging scan (MRI) performed in 
August 2006.  The MRI revealed disc degenerative change and 
facet hypertrophic changes with mild degrees of canal 
stenosis at both L3-4 and L4-5.  

There was also broad-based protrusion at L4-5 with 
displacement without overt compression of the descending 
nerve roots, bilaterally.  There were mild degrees of 
bilateral neural foraminal encroachment at L3-4 and moderate 
degrees of neural foraminal encroachment bilaterally at L4-5.  

However, the Veteran must also show by competent medical 
evidence that a nexus exists between his current disability 
and the in-service injury.  See Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).  Here, the record contains conflicting medical 
opinions.  

As noted, the Veteran underwent a VA spine examination in 
January 2005.  The examiner did not have the claims file for 
review.  However, she compared a June 2004 x-ray study to the 
October 1999 MRI.  She also noted the Veteran's complaints 
and performed a clinical examination.  

Based on her examination, the examiner provided a diagnosis 
of back sprain.  She determined that, based on one treatment 
in 1991 for a back strain and the absence of other records 
until 1999, "it would be least likely that [the Veteran's] 
current back condition [was] related to [active service]."

In a follow-up VA examination from May 2005, an examiner, a 
physician, reviewed the claims file and noted the Veteran's 
relevant medical history.  The examiner did not perform a 
physical examination; rather, he referred to the January 2005 
VA examination report.  

After his extensive review of the documented medical history, 
the examiner opined that the Veteran did not have a current 
back disability etiologically related to disease or injury 
for which the Veteran was treated in service.  

In support, the examiner specified that there was an absence 
of a continuity of back problems in that the Veteran was 
treated once during service, but not again until 1999 when no 
diagnosis was provided.  The examiner also found important 
that the previous x-ray studies indicated no back problems, 
and that the diagnosis was that of chronic back sprain which, 
he explained, should not incapacitate the Veteran.  

Finally, the examiner provided a diagnosis of chronic back 
strain not related to the Veteran's "alleged back problem" 
in service.  

In support of the Veteran's claim, the file includes a 
September 2006 opinion from a private (non-VA) chiropractor.  
Initially, the chiropractor noted that the Veteran had 
reported having two injuries during service.  First, in 1988 
when he twisted and fell.  Second, when he was changing a 
large truck tire in 1989.  

The chiropractor then stated that the Veteran's lower back 
pain had "progressed and worsened over the years."  In 
particular, he noted the results of the August 2006 MRI.  He 
also documented the Veteran's current complaints.  

Finally, the chiropractor opined that the history of 
progression of the Veteran's back disorder was consistent 
with the physical findings.  Therefore, he concluded, the 
Veteran's current condition was more likely than not caused 
by injuries during service.  

These medical conclusions are findings of a physician that 
the Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  However, the Board is free to assess 
medical evidence and is not obligated to accept a physician's 
opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).  

The Board's duty is to assess the credibility and probative 
value of medical evidence.  Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  The probative weight of medical evidence is 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion that the physician reaches.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may favor one medical opinion over another if it offers 
an adequate statement of reasons or bases.  See Owens, 7 Vet. 
App. at 433.  

After a careful review, the Board finds that the May 2005 VA 
opinion is the most probative medical evidence concerning the 
etiology of the claimed back disorder.  

The VA examinations carry significant weight since they are 
factually accurate, fully articulated, and based on sound 
reasoning.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 
304 (2008); Guerrieri, 4 Vet. App. at 470-71; Prejean v. 
West, 13 Vet. App. 444, 448-49 (2000).  

In May 2005, the VA physician had an opportunity to review 
the claims file and based his opinion on this thorough review 
of the entire record, including the January 2005 VA 
examiner's report.  

The Board notes that the Veteran claimed in a March 2007 
statement that the VA examiner's report did not accurately 
reflect what was stated during the examination.  However, 
this type of hearsay medical evidence is not competent 
medical evidence.  See Robinette v. Brown, 8 Vet. App. 69 
(1995); Warren v. Brown, 6 Vet. App. 4 (1993).  

In contrast, the private chiropractor's opinion from 
September 2006, is found, on review, to carry less weight for 
deciding this appeal.  

Although fully articulated, the private opinion was not based 
on a complete or fully accurate review of the Veteran's 
entire relevant medical history.  

Specifically, the chiropractor based his etiology 
determination on the conclusion that the Veteran's lower back 
pain had "progressed and worsened over the years."  
However, the chiropractor provided no factual basis to 
support conclusion.  

Importantly, the Board notes, the chiropractor did not 
account for, address, or evaluate the significance of the 
approximately 8-year period following the Veteran's discharge 
during which there were no recorded complaints or findings of 
a back disorder.  

In contrast, the VA examiners noted and found important that 
the medical evidence of record included no complaints of or 
treatment for back pain until 1999, at which time a normal 
lumbosacral spine was shown.  

Since the basis for the chiropractor's determination is 
without a factual basis in the record, his etiology opinion 
is mere speculation, which has no probative value.  Miller v. 
West, 11 Vet. App. 345, 348 (1998).  

Accordingly, the Board finds that the VA examiner's opinion 
is the most probative medical evidence of record and 
establishes that the Veteran's back disorder is not related 
to his service.  

In addition to the medical evidence, the Board has considered 
the lay evidence of record.  

In an October 2006 statement, the Veteran explained that he 
hurt his back after falling off an LSU ("landing craft, 
utility") boat during service and this had caused his 
present problems.  In a March 2007 statement, he indicated 
that he first hurt his back in 1987 as a truck driver, and 
then re-injured it when he fell off the LCU boat.  

In assessing credibility, the Board finds that the Veteran's 
lay assertions alone relating the in-service injury to his 
present back disorder cannot constitute competent evidence.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
see also Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996).  

In addition to the Veteran's lay statements, the record 
includes, as noted, a February 2007 "buddy statement."  

The buddy, Mr. JL, reiterated that the Veteran complained of 
back pain after falling off an LCU boat in service.  
Furthermore, according to JL, the Veteran continued to suffer 
from back problems following that incident and for "along 
[sic] time after that."  

The lay statements from the Veteran and JL are competent 
evidence showing the happening of an in-service injury.  
However, that issue is not in dispute as to the boat 
accident.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995) 
(laypersons are competent to testify in regard to the onset 
and continuity of symptomatology).  Moreover, there is no 
second back injury documented in the records.  

Finally, the record includes an October 2007 statement from 
the Veteran's wife.  She indicated that she had been involved 
with the Veteran for 13 years when she had watched him 
progress from being an athletic person to a person who 
constantly complained about back pain.  

The Board finds that the lay evidence does not serve to 
establish a continuity of symptomology since the Veteran's 
discharge.  

First, JL indicated that he last observed the Veteran's 
symptomology two years prior to the Veteran's discharge.  
Therefore, his statement cannot support any assertion that 
symptomology continued after service.  

Second, a careful reading of the statement from the Veteran's 
wife shows that she did not know the Veteran while he was in 
service or for several years thereafter.  
On this basis, she could not have been familiar with his 
symptomology immediately following service.  

More importantly, to the extent that these lay statements 
tend to support the veteran's own assertions, the Board finds 
his statements made in connection with his claim for 
compensation are inconsistent with other specific comments 
made at an earlier time in connection with actual medical 
evaluation or treatment.  

First, the veteran expressly denied having sustained any 
injury in connection with the boat accident in service.  

Next, the other recorded statements made by the Veteran 
during service specifically denied that he had arthritis or 
painful joints.  

Thirdly, when initially seen by VA for low back complaints in 
1999, he described only having occasional pain in the past.  

These other statements call into question the credibility of 
the veteran's current assertions of having experienced 
continuous low back pain since service.  They also serve to 
seriously erode the factual premise underlying the medical 
opinion that tends to support his claim of service 
connection.  

In conclusion, on this record, the Board finds that the 
evidence preponderates against the Veteran's claim of service 
connection for a back disorder.  

In reaching this conclusion the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  





ORDER

Service connection for a back disorder is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  



 Department of Veterans Affairs


